DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
As per applicant’s preliminary amendment filed on 4/2/2021 claim 8 has been canceled, new claims 11-20 have been entered.
Claims 1-7 and 9-20 are examined.

Drawings

The drawings are objected to because they very fuzzy, image is not clear/clean and doesn’t depict all items.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 13-20 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated Murali Krishna Vemulapati, An Extensible Dynamic Linker for C++, Massachusetts Institute of Technology May 15, 1995, pp 1-55
Regarding claims 1, 19 and 20
Vemulapati teaches 
processing a definition of the binding, the definition having been previously written in a high-level language, the definition comprising of functions, to produce binding, elements (page 10, 1.2, “each of the problems has an elegant solution in C++ in the form of virtual functions. In the case of the second problem, in order to access the dynamically loaded code from a running program, the running program needs a late binding mechanism that maps the method calls to dynamically loaded methods. The virtual function dispatch mechanism of C++ is ideally suited for this. Each object has an embedded pc nter to a per class virtual table of pointers to methods. A virtual function call on an object is implemented as an indirect call through the virtual table. Hence, as long as the newly loaded class is a derived class of a known class, it is possible to invoke operations on the instances of the newly loaded class in a type-safe manner) and (page 18, 2.2.3, “in this section, we present a BFD-based application which illustrates several functionalities of the BFD library. The application is a rudimentary dynamic linker which can load an object file containing a single function definition into a process and invoke that function through a pointer. Figure 2-3 shows the definition of a function load which takes the name of an object file as an argument and loads that object file into the process”)
generating the binding elements exposed to the one or more high-level interpreted languages, to produce a set of functions in C++ that are exposed to the one or more high-level__CTOR_LIST__a, nd a list of termination functions, called __DTOR_LIST__. The GNU linker d builds these lists in the following way. The linker provides a callback function constructor callback to the BFD routines. The BFD function _bfdgenericlinkadd_onesymbol adds a given symbol to the linker's hash table. When this routine discovers a special constructor symbol, it will invoke the linker callback. The callback function accumulates such symbols in the two lists: __CTOR_LIST__a nd __DTOR_LIST__);
compiling a C++ codDid++ can be modified or extended for different C++ compilers and operating system environments);
generating the binding elements is further configured to allow the C/C++ library to call a written function in the one or more high-level interpreted languages to expand the functionalities of the C/C++ library (page 23, fig 2-5, #include "file_entry.h"
// a structure holding a set of callbacks to linker functions
struct bfdlinkcallbacks;
// class for the dynamic linker Dld++
class Did {
// list of input files involved in the link 10
List<fileentry> inputfiles;
// Hash table handled by BFD.
struct bfdlinkJhashtable *hash;
/* Function callbacks. */
const struct bfdlinkcallbacks *callbacks;
public:
Did (const char* filename); 20
virtual Did ();
// dynmically link in a file
int link (const char* filename);
// unlink a file
int unlink (const char* filename);
// get the virtual memory address of a function symbol
bfdvma getfunction (const char* funcname);
// get the virtual memory address of a symbol
bfdvma getsymbol (const char* funcname);
// determine if a module has been completely linked 30
boolean executablep(char* filename);
int undefinedsymcount;
// return a list of undefined symbols from the symbol table
char** listundefinedsym();
// explicitly create a reference in the symbol table for the given symbol
int createreference (char* name);
// explicitly define a symbol in the symbol table
int definesymbol (char* name)).

Regarding 2
Vemulapati teaches
wherein the definition of the binding is written in a form of a program in the high- level language and using an application programming interface (API) describing the API of the C/C++ libraryspace and returning a descriptor to that object. The function dsym() takes such a descriptor and a symbol name as arguments and returns the address of the symbol. The function dlclose() removes an object from the address space when the reference count for that object reaches 0. Even though, these functions can be used to provide simple dynamic linking capabilities to a program, they are not flexible. For one, no symbol table is maintained within the process and hence we cannot perform dynamic linking in an incremental fashion. Further, we can only load shared objects; we cannot load either simple relocatable object files or archive library files).

Regarding claims 3 and 18
Vemulapati teaches
 the definition of the binding comprises, anticipated parameters for the functions, and returned values (page 22, 4. Get function This method looks up the symbol table and returns the value of the function symbol requested).

Regarding claims 4 and 16-17
Vemulapati teaches 
processing the definitionthe case of the second problem, in order to access the dynamically loaded code from a running program, the running program needs a late binding mechanism that maps the method calls to dynamically loaded methods. The virtual function dispatch mechanism of C++ is ideally suited for this. Each object has an embedded pc nter to a per class virtual table of pointers to methods. A virtual function call on an object is implemented as an indirect call through the virtual table. Hence, as long as the newly loaded class is a derived class of a known class, it is possible to invoke operations on the instances of the newly loaded class in a type-safe manner) and (page 14, Figure 2-2 shows a main program which uses the Dld++ functionalities. The figure shows the source file sample. c which is compiled into an executable named sample. We invoke the executable with one command line argument which is the name of the file to be dynamically linked into the process. (It is possible to read in the name of the file from standard input from within the program itself). In our example, the object file to be dynamically linked is derived. o and so we invoke the program thus).

Regarding claims 5 and 13-15
Vemulapati teaches
 processing documentation attached to the C/C++ libraryfile format) to handle the initialization and destruction of static variables. One of the techniques, which can easily be extended to dynamic linking, uses a program called collect2 during the linkage step of the object modules. The collect2 program operates on a set of object files to collect static initialization and destruction information from them. It builds two lists: a list of initialization functions, __CTOR_LIST__, and a list of termination functions, __DTOR_LIST__ These lists are generated as C code and the C code is compiled and linked along with the rest of the object modules. At program start-up, the __CTOR_LIST__is traversed in the forward order to invoke all the static constructors; at program exit time, the __DTOR_LIST__is traversed in the reverse order to invoke the global destructors).

Regarding claims 6-7
Vemulapati teaches
 compiling the C++ code, obtaining a dynamic librarysymbols from an object module into lists and performs user-specified actions on these lists. For example, for every object file that is dynamically linked, Dld++ collects all the symbols corresponding to the global/static constructors and invokes those constructors. Dld++ uses the general purpose Binary File Descriptor (BFD) libraries of Project GNU to operate on the object files which makes the linker portable across several object file formats. The dynamic linker itself is implemented as a library of C++ classes so that it is easily extensible. I demonstrate with examples how Did++ can be modified or extended for different C++ compilers and operating system environments).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murali Krishna Vemulapati, An Extensible Dynamic Linker for C++, Massachusetts Institute of Technology May 15, 1995, pp 1-55 in view of Kant et al US 20020010667 A1
Regarding claim 9
Vemulapati teaches 
importing the dynamic library and accessing, via the dynamic library, the functionalities of the C/C++ library, C++ library (see abstract) but doesn’t teach explicitly however Kant et al teaches transforming a 3D engine originating from
Regarding claim 10
Vemulapati teaches
 transforming 3D models originating from the C/C++ librarycomplex, e.g. transforming the Navier-Stokes equations of fluid dynamics to three-dimensional, time-dependent generalized coordinates. The System however, handles this readily. By default, equations are discretized in conservative form (the chained derivatives in the above equation are not expanded.) This is the preference of most experts, and is also appropriate when the coordinate transformation is not known analytically as it is here, but only in tubular form, as passed from a numerical grid generator, for example. In one space dimension, effective grid spacing in the original coordinate is proportional to J(@). The transformation used here is 12 S ( ) = S min + ( S max - S min ) - Aw ( tan - 1 ( - n w ) + tan - 1 ( n w ) ) 1 - Aw ( tan - 1 ( 1 - n w ) + tan - 1 ( n w ) ) ( Eqn . 28 ) t=.tau. (Eqn. 29)
Regarding claims 11-12
Rejection of claim 1 is incorpoted and further claims recite similar limitations as claims 9-10 therefore rejected under same rationale.

Relevant Prior Art
US 20050188362 A1 Metzger et al teaches Method And System For Performing Link-time Code Optimization Without Additional Code Analysis
US 5361350 A Conner et al teaches Object Oriented Method Management System And Software For Managing Class Method Names In A Computer System
US 20100299660 A1 Torgersen et al teaches DYNAMIC BINDING DIRECTED BY STATIC TYPES



US 8739137 B2 Siskind et al teaches Automatic Derivative Method For A Computer Programming Language

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/           Primary Examiner, Art Unit 2191